Citation Nr: 1722417	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the bilateral hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1960 to April 1961 and September 1961 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Before proceeding with the claim, it appears that there has been some confusion as to the disability claimed on appeal based on apparent miscommunication and the issue was previously listed differently based on this.  The issue has been characterized as indicated above based on clear indication of the Veteran's intention to file for service connection for carpal tunnel syndrome.  The Board finds after review of the record that this is the issue for which the Veteran seek appellate review.

It also is worth noting that the Board denied service connection for arthritis of the bilateral hands in July 1996.  As the present claim is based on a different diagnosis of carpal tunnel syndrome of the bilateral hands, it is considered a new claim; and the threshold issue of whether new and material evidence has been received does not apply to the claim on appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008);

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has stated that he has suffered from symptoms of carpal tunnel syndrome since his military service.  He noted on a statement on a VA-Form 9 in June 2016 that he has had numbness, tingling, and pain and that he was a Combat and Construction Engineer as his Military Occupational Specialty (MOS).  

One of the Veteran's DD-Forms 214 from his period of service from August 1977 to September 1981 shows that his MOS in service was Traffic Management Coordinator for approximately 14 1/2 years and Construction Equipment Supervisor for approximately 3 1/2 years.  He underwent a general VA examination in April 1992 and noted complaints of tightness and swelling of his joints of his fingers, wrists, and thumbs dating back to his time in service.  He indicated that he did not have a retirement physical because he was in jail.  Physical examination of the hands showed a mild degree of swelling and soreness of the interphalangeal joints of all four fingers and both thumbs on both hands.  He also had minor swelling of the wrists.  The examiner considered this a minimal arthritic syndrome.  The diagnosis was osteoarthritis of both hands.

Current treatment records shows diagnoses of carpal tunnel syndrome since 2010.  As the record shows the Veteran's competent complaints of numbness and tingling in his hands since service and a current diagnosis of carpal tunnel syndrome, a medical opinion is necessary to resolve the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his carpal tunnel syndrome from December 2015 to present.

2.  After the above has been completed, schedule the Veteran for a VA examination to determine the etiology of his bilateral carpal tunnel syndrome.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.
  
It is requested that the VA examiner indicate whether the Veteran's current bilateral carpal tunnel syndrome is at least as likely as not (i.e., 50 percent or greater probability) due to his military service. 

A rationale must be provided for the opinion provided.  Treatment records dated from April 1992 showing complaints in the hands with diagnosis of osteoarthritis should be considered in the opinion provided.  The Veteran also is considered competent to details symptoms in his hands he has experienced since his military service injury.  

3.  The AOJ should then review the record and readjudicate the claim of service connection for bilateral carpal tunnel syndrome.  If the issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




